  Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 1 of 26 PageID #: 1



                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 AMERICAN BUILDERS INSURANCE       §
 COMPANY,                          §
                                   §
      Plaintiff,                   §
                                   §
 v.                                §                           CIVIL ACTION NO.___________
                                   §
 PETERSON CONSTRUCTION, INC.,      §
 MCALLEN STRATEGIC GROUP, LLC,     §
 MCALLEN CONVENTION CENTER         §
 HOTEL, LLLP, THE HANOVER AMERICAN §
 INSURANCE COMPANY, THE HANOVER    §
 INSURANCE COMPANY, MIGUEL         §
 PALACIOS, AND MARIA MARTINEZ,     §
                                   §
      Defendants.                  §


                     COMPLAINT FOR DECLARATORY JUDGMENT

       Pursuant to 28 U.S.C. § 2201, plaintiff American Builders Insurance Company (“ABIC”)

files this Complaint for Declaratory Judgment against Peterson Construction, Inc., McAllen

Strategic Group, LLC and McAllen Convention Center Hotel, LLLP (the “McAllen Defendants”),

Miguel Palacios, and Maria Martinez (collectively, “Plaintiffs”), and respectfully requests that this

Court issue a declaration as to ABIC’s rights and obligations under the policies of insurance issued

by ABIC to Peterson Construction, Inc. (“Peterson Construction”), as well as ABIC’s rights and

obligations with regard to coverage issues by, between and among ABIC and the McAllen

Defendants with respect to the primary insurance policy issued by The Hanover American

Insurance Company and the excess insurance policy issued by The Hanover Insurance Company

(collectively, “Hanover”) to the McAllen Defendants.
   Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 2 of 26 PageID #: 2



         The following exhibits are being filed with this Complaint for Declaratory Judgment with

references to the exhibits also including the page number of the specific page referenced as (000):

  Exhibit                                  Description                                   Page
                                                                                        Numbers
     A         ABIC policy number PKG 0101249 06 (“CGL Primary Policy”)                 001-156
               issued to Peterson Construction, Inc.
     B         ABIC policy number UMB 0123705 05 (“Umbrella Policy”)                     157-220
               issued to Peterson Construction, Inc.
     C         Third Amended Petition filed by the Palacios Plaintiffs                   221-228
               (“Petition”)
     D         Hanover American Insurance Company policy number ZZK                      229-401
               A915504 issued to first named insured, O’Reilly Hospitality
               Management LLC (the “Hanover Primary Policy”)
     E         The Hanover Insurance Company policy number UHK A915441                   402-446
               00 issued to first named insured, O’Reilly Hospitality
               Management, LLC (the “Hanover Excess Policy”)
     F         General Contract                                                          447-482
     G         Subcontract                                                               483-492
     H         Shane Linder Deposition Excerpts taken on November 15, 2019               493-498
     I         Miguel Palacios Deposition Excerpts taken on November 20, 2019            499-503


         In support of its request for declaratory relief, ABIC respectfully shows the Court as

follows:
                                          NATURE OF THE SUIT

         1.       This matter involves an insurance coverage dispute arising out of a lawsuit filed on

June 21, 2017, by Miguel Palacios and Maria Martinez (collectively, the “Palacios Plaintiffs”) in

the 389th Judicial District Court for Hidalgo County, Texas (the “Underlying Lawsuit”) relating to

injuries Mr. Palacios sustained on July 11, 2016 in connection with his work applying an exterior

insulation and finishing system (“EIFS”) as part of the construction of the Cambria Hotel & Suites

(the “Project”) in McAllen, Texas. The Palacios Plaintiffs named as defendants to the Underlying

Lawsuit Peterson Construction, McAllen Strategic Group (“McAllen Strategic Group”), and

McAllen Convention Center Hotel, LLLP (“McAllen Convention Center Hotel, LLLP” and,

together with McAllen Strategic Group, the “McAllen Defendants”).



Complaint for Declaratory Judgment                                                                Page 2
    Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 3 of 26 PageID #: 3



         2.       ABIC is presently defending Peterson Construction and the McAllen Defendants

in the Underlying Lawsuit and seeks a declaration of its legal rights and obligations under two

insurance policies it issued to Peterson Construction (and under which the McAllen Defendants

claim additional insured status) with respect to the claims asserted by the Palacios Plaintiffs in the

Underlying Lawsuit. 1 Specifically, ABIC seeks a declaration that it has no duty to defend or

indemnify Peterson Construction or the McAllen Defendants in connection with the claims

asserted by the Palacios Plaintiffs in the Underlying Lawsuit because the ABIC policies exclude

coverage for the claims at issue in the Underlying Lawsuit. ABIC also seeks a declaration as to

the additional insured status of McAllen Strategic Group and as to ABIC’s indemnity obligation,

if any, in favor of the McAllen Defendants. Finally, if the Court determines that ABIC does have

an obligation to either or both of the McAllen Defendants in the Underlying Lawsuit, ABIC seeks

a declaration as to the nature of its obligations in conjunction with the policies that Hanover issued

to the McAllen Defendants. 2

                                            THE PARTIES

         3.       Plaintiff American Builders Insurance Company is a Delaware corporation with its

principal place of business in Atlanta, Georgia.




1
         A true and correct copy of ABIC policy number PKG 0101249 06 (“CGL Primary Policy”) issued
         to Peterson Construction, Inc. is attached hereto as Exhibit A; a true and correct copy of ABIC
         policy number UMB 0123705 05 (“Umbrella Policy”) issued to Peterson Construction, Inc. is
         attached hereto as Exhibit B; and a true and correct copy of the Third Amended Petition filed by
         the Palacios Plaintiffs (“Petition”) is attached hereto as Exhibit C.
2
         A copy of Hanover American Insurance Company policy number ZZK A915504 issued to first
         named insured, O’Reilly Hospitality Management LLC (the “Hanover Primary Policy”), is attached
         hereto as Exhibit D, and a copy of The Hanover Insurance Company policy number UHK A915441
         00 issued to first named insured, O’Reilly Hospitality Management, LLC (the “Hanover Excess
         Policy”) is attached hereto as Exhibit E.




Complaint for Declaratory Judgment                                                                 Page 3
   Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 4 of 26 PageID #: 4



         4.       Defendant Peterson Construction, Inc. is a Texas corporation with its principal

places of business in Frisco and McAllen, Texas. It may be served through its registered agent for

service of process: Thomas Peterson at either its office located at 7888 Constance Avenue, Frisco,

Texas 75034 or its office located at 808 East Violet, McAllen, Texas, 78504.

         5.       Defendant McAllen Strategic Group, LLC is a foreign limited liability company

authorized to do and doing business in Texas. It may be served through its registered agent for

service of process: Corporation Service Company, 251 Little Falls Drive, Wilmington, DE, 19808.

         6.       Defendant McAllen Convention Center Hotel, LLLP is a foreign limited liability

limited partnership authorized to do and doing business in Texas. McAllen Convention Center

Hotel, LLLP can be served through its registered agent for service of process: Corporation Service

Company, 251 Little Falls Drive, Wilmington, DE, 19808.

         7.       Defendant The Hanover American Insurance Company is a New Hampshire

corporation with its principal place of business in Worcester, Massachusetts. It may be served

through its registered agent for service of process: CT Corporation System, 1999 Bryan Street,

Suite 900, Dallas, TX 75201-3136.

         8.       Defendant The Hanover Insurance Company is a New Hampshire corporation with

its principal place of business in Worcester, Massachusetts. It may be served through its registered

agent for service of process: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, TX

75201-3136.

         9.       Defendant Miguel Palacios is a resident of Pharr, Texas. He may be served at 609

North Aster Street, Pharr, Texas, 78577, or wherever he may be found.

         10.      Defendant Maria Martinez is a resident of Pharr, Texas. She may be served at 609

North Aster Street, Pharr, Texas, 78577, or wherever she may be found.




Complaint for Declaratory Judgment                                                            Page 4
   Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 5 of 26 PageID #: 5



                                     JURISDICTION AND VENUE

         11.      ABIC seeks declarations regarding insurance coverage pursuant to 28 U.S.C. §2201

and pursuant to Federal Rule of Civil Procedure 57.

         12.      This Court has original diversity jurisdiction over this matter pursuant to 28 U.S.C.

§1332 as the amount in controversy exceeds the sum of $75,000, exclusive of interests and costs,

and complete diversity exists between plaintiff ABIC and the Defendants.

         13.      Plaintiff ABIC is a Delaware corporation with its principal place of business in

Georgia. Therefore, ABIC is a citizen of Delaware and Georgia for purposes of diversity

jurisdiction.

         14.      Defendants Miguel Palacios and Maria Martinez are natural persons who are

citizens of Texas.

         15.      Defendant Peterson Construction, Inc. is a corporation organized under the laws of

the state of Texas and has its principal place of business in Texas. As such, Peterson Construction,

Inc. is a citizen of Texas for purposes of diversity jurisdiction.

         16.      Defendant McAllen Strategic Group, LLC is a limited liability company. Its sole

member is Timothy O’Reilly. Mr. O’Reilly is a citizen of Springfield, Missouri. As such,

McAllen Strategic Group is a citizen of Missouri for purposes of diversity jurisdiction.

         17.      Defendant McAllen Convention Center Hotel, LLLP is a limited liability limited

partnership. Its partners are defendant McAllen Strategic Group, LLC and MSG, LP, LLC.

McAllen Strategic Group, LLC’s sole member is Timothy O’Reilly, a citizen of Missouri. MSG,

LP, LLC’s sole member is also Timothy O’Reilly, a citizen of Missouri. As such, McAllen

Convention Center Hotel is a citizen of Missouri for purposes of diversity jurisdiction.

         18.      Defendant The Hanover American Insurance Company is a New Hampshire stock

company. Its principal place of business is Worcester, Massachusetts. As such, The Hanover



Complaint for Declaratory Judgment                                                               Page 5
     Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 6 of 26 PageID #: 6



American Insurance Company is a citizen of New Hampshire and Massachusetts for purposes of

diversity.

         19.      Defendant The Hanover Insurance Company is incorporated in the State of New

Hampshire with its principal place of business in Worcester, Massachusetts. As such, The Hanover

American Insurance Company is a citizen of New Hampshire and Massachusetts for purposes of

diversity.

         20.      The amount in controversy in this case, exclusive of interest and costs, exceeds

$75,000. The Palacios Plaintiffs seek in the Underlying Lawsuit monetary relief in excess of

$1,000,000 as a result of injuries sustained by Mr. Palacios as a result of a workplace accident. 3

         21.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and 28 U.S.C. §

124(c)(3) because ABIC’s first named insured, Peterson Construction, is a resident of and has

offices in Frisco, Collin County, Texas, a county embraced by the Eastern District of Texas, and

the Sherman Division in particular (Plano court location).

                                              FACTS

A.       The ABIC Commercial General Liability Policy

         22.      ABIC issued policy number PKG 0101249 06 to Peterson Construction for the

period of April 1, 2016 to April 1, 2017, which policy provides, in relevant part, commercial

general liability coverage (the “CGL Primary Policy”). The commercial general liability coverage

part of the CGL Primary Policy has a $1,000,000 each occurrence limit.

         23.      The Insuring Agreement of the CGL Primary Policy coverage form sets forth

ABIC’s defense and indemnity obligations and states, in pertinent part:




3
         Exhibit C, Petition, at ¶ 2 (221).




Complaint for Declaratory Judgment                                                             Page 6
    Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 7 of 26 PageID #: 7



                  SECTION I – COVERAGES

                  COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE
                  LIABILITY

                  1.       Insuring Agreement

                           a.        We will pay those sums that the insured becomes legally
                                     obligated to pay as damages because of “bodily injury” or
                                     “property damage” to which this insurance applies. We
                                     will have the right and duty to defend the insured against any
                                     “suit” seeking those damages. However, we will have no
                                     duty to defend the insured against any “suit” seeking
                                     damages for “bodily injury” or “property damage” to
                                     which this insurance does not apply. We may, at our
                                     discretion, investigate any “occurrence” and settle any claim
                                     or “suit” that may result. 4

         24.      The CGL Primary Policy contains an exclusionary endorsement entitled Exclusion

– Exterior Insulation and Finish Systems (the “EIFS Exclusion”). 5 The broad EIFS endorsement

excludes coverage for bodily injury in any way arising out of, caused by, or attributable to an EIFS-

clad exterior and states:

                  This insurance does not apply to “bodily injury”, “property damage”
                  or “personal and advertising injury” arising out of, caused by, or
                  attributable to, whether in whole or in part, the following:

                  1.       The design, manufacture, construction, fabrication,
                           preparation, distribution and sale, installation, application,
                           maintenance or repair, including remodeling, service,
                           correction or replacement, of any “exterior insulation and
                           finish system” or any part thereof, or any substantially
                           similar system or any part thereof, including the application
                           or use of conditioners, primers, accessories, flashings,
                           coatings, caulking or sealants in connection with such a
                           system; or



4
         Exhibit A, CGL Primary Policy, at Commercial General Liability Coverage Form, Section I –
         Coverages, Coverage A – Bodily Injury and Property Damage Liability, a. (emphasis added) (087).
5
         See Exhibit A, CGL Primary Policy, at Exclusion – Exterior Insulation and Finish Systems (Form
         CG 21 86 12 04) (126).




Complaint for Declaratory Judgment                                                                    Page 7
    Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 8 of 26 PageID #: 8



                  2.       “Your product” or “your work” with respect to any exterior
                           component, fixture or feature of any structure if an “exterior
                           insulation and finish system”, or any substantially similar
                           system, is used on the part of the structure containing that
                           component, fixture or feature.

         25.      The EIFS endorsement provides the following definition for an exterior insulation

and finish system (“EIFS”):

                           “Exterior insulation and finish system” means a non-load
                           bearing exterior cladding or finish system, and all
                           component parts therein, used on any part of any structure,
                           and consisting of:

                           1.        A rigid or semi-rigid insulation board made of
                                     expanded polystyrene and other materials;

                           2.        The adhesive and/or mechanical fasteners used to
                                     attach the insulation board to the substrate;

                           3.        A reinforced or unreinforced base coat;

                           4.        A finish coat providing surface texture to which color
                                     may be added; and

                           5.        Any flashing, caulking or sealant used with the
                                     system for any purpose. 6

       26.     The EIFS Exclusion was specifically called to the attention of Peterson
Construction (and any other recipient of the CGL Primary Policy) through a separate disclosure of
the EIFS Exclusion, which states:

                           TEXAS DISCLOSURE TO POLICYHOLDERS
                             PLEASE READ THIS DISCLOSURE TO
                               POLICYHOLDERS CAREFULLY

                           EXCLUSION – EXTERIOR INSULATION AND
                                      FINISH SYSTEMS

                  American Builders Insurance Company and National Builders
                  Insurance Company by attaching this notice to your policy advises
                  you that this policy contains changes to the policy terms, conditions
                  and coverages which were negotiated with you. You have agreed to

6
         Id. (126)




Complaint for Declaratory Judgment                                                            Page 8
    Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 9 of 26 PageID #: 9



                  the changes made by this endorsement in the terms, conditions and
                  coverages provided by your General Liability policy.

                  The insurance provided by this policy has been modified by
                  endorsement CG 21 86 EXCLUSION - EXTERIOR
                  INSULATION AND FINISH SYSTEMS which includes
                  limitations or exclusions to your General Liability coverage. Please
                  read this endorsement carefully. 7

         27.      The CGL Primary Policy also contains an endorsement entitled Exclusion –

Designated Work (the “Designated Work Exclusion”), which modifies the insurance provided

under the CGL Primary Policy by excluding from coverage bodily injury arising out of work on

structures exceeding three (3) stories in height. The endorsement states, in pertinent part:

                  This insurance does not apply to “bodily injury” or “property
                  damage” included in the “products-completed operations hazard”
                  and arising out of “your work” shown in the Schedule. 8

         28.      The Designated Work Exclusion includes its own Schedule that identifies the work

excluded from coverage by the Designated Work Exclusion. The Schedule describes such work,

in part, as:

                  Description of your work:

                  (1)      Arising out of the design, manufacture, construction,
                           fabrication, maintenance, repair, remodeling, service,
                           correction or replacement of any structure, not otherwise
                           excluded by this endorsement, which exceeds (3) stories.
                           This does not apply to “bodily injury” or “property damage”
                           arising out of “your work” performed within a structure.




7
         See Exhibit A, CGL Primary Policy, at EIFS Disclosure (Form: GL TX EIFS – PH 06 15). Further,
         Peterson Construction declined EIFS coverage as part of its application materials when seeking
         insurance coverage from ABIC (150).
8
         See Exhibit A, CGL Primary Policy, at Exclusion – Designated Work (Form: GL EDW 06 10)
         (142).




Complaint for Declaratory Judgment                                                               Page 9
    Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 10 of 26 PageID #: 10



         29.      As amended by endorsement, Section II – Who Is An Insured of the CGL Primary

Policy affords additional insured status to:

                  1. Any person or organization for whom you are performing
                     operations when you and such person or organization have
                     agreed in writing in a contract or agreement that such person or
                     organization be added as an additional insured on your policy;
                     and
                  2. Any other person or organization you are required to add as an
                     additional insured under the contract or agreement described in
                     Paragraph 1. above. 9

                  Such person(s) or organization(s) is an additional insured only with
                  respect to liability for “bodily injury”, “property damage” or
                  “personal and advertising injury” caused, in whole or in part, by:

                           (a) Your acts or omissions; or
                           (b) The acts or omissions of those acting on your behalf;

                  in the performance of your ongoing operations for the additional
                  insured.

                  However, the insurance afforded to such additional insured
                  described above:

                           (a) Only applies to the extent permitted by law; and
                           (b) Will not be broader than that which you are required by
                               the contract or agreement to provide for such additional
                               insured.

                  A person’s or organization’s status as an additional insured under
                  this endorsement ends when your operations for the person or
                  organization described in Paragraph 1. above are completed.

         30.      Pursuant to the CGL Primary Policy’s Limits of Insurance, as amended by

endorsement, the most ABIC is obligated to pay on behalf of the additional insured is the lesser of


9
         Exhibit A, CGL Primary Policy, at Commercial General Liability Coverage Form, Section II –
         Who Is An Insured, as amended by General Liability Extra Coverage Endorsement (Form: BIG
         GLECE 04 13) (104-105).




Complaint for Declaratory Judgment                                                          Page 10
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 11 of 26 PageID #: 11



the amount of insurance required to be provided by the contract or agreement or the amount

available under the applicable Limits of Insurance shown in the CGL Primary Policy’s

Declarations. 10

B.       The ABIC Umbrella Policy

         31.      ABIC also issued umbrella liability policy number UMB 0123705 05 to Peterson

Construction for the period of April 1, 2016 to April 1, 2017 (the “Umbrella Policy”). The

Umbrella Policy has limits of $3,000,000 each occurrence with an aggregate limit of $3,000,000.

         32.      The Insuring Agreement of the Umbrella Policy sets forth ABIC’s defense and

indemnity obligations under the Umbrella Policy and states, in relevant part:

                  We will pay on behalf of the insured the “ultimate net loss” in excess
                  of the “retained limit” because of “bodily injury” or “property
                  damage” to which this insurance applies. We will have the right
                  and duty to defend the insured against any “suit” seeking damages
                  for such “bodily injury” or “property damage” when the “underlying
                  insurance” does not provide coverage or the limits of “underlying
                  insurance” have been exhausted. When we have no duty to defend,
                  we will have the right to defend, or to participate in the defense of,
                  the insured against any other “suit” seeking damages to which this
                  insurance may apply. However, we will have no duty to defend
                  the insured against any “suit” seeking damages for “bodily
                  injury” or “property damage” to which this insurance does not
                  apply. 11

         33.      The Umbrella Policy defines “retained limit” to mean “the available limits of

‘underlying insurance’ scheduled in the Declarations or the ‘self-insured retention’, whichever




10
         Exhibit A, CGL Primary Policy, at Commercial General Liability Coverage Form, Section III –
         Limits of Insurance, as amended by General Liability Extra Coverage Endorsement (Form: BIG
         GLECE 04 13) (105).
11
         Exhibit B, Umbrella Policy, at Commercial Liability Umbrella Coverage Form, Section I –
         Coverages, Coverage A – Bodily Injury and Property Damage Liability, 1. Insuring Agreement, a.
         (Form: CU 00 01 04 13) (emphasis added) (167).




Complaint for Declaratory Judgment                                                              Page 11
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 12 of 26 PageID #: 12



applies,” 12 and the CGL Primary Policy qualifies as “underlying insurance” under the Umbrella

Policy. 13

         34.      Coverage under the Umbrella Policy is modified by the Following Form

Endorsement, which excludes from coverage under the Umbrella Policy any liability not covered

by valid and collectible underlying insurance:

         THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE
         FOLLOWING:
         COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM
         The following exclusion is added to Paragraph 2. Exclusions of Section I -
         Coverage A - Bodily Injury And Property Damage Liability, and to Paragraph
         2. Exclusions Section I, Coverage B - Personal and Advertising Injury
         Liability:

         2. Exclusions:

         This insurance does not apply to:

         “Bodily injury” … unless such liability is covered by valid and collectable
         “underlying insurance” as listed in the Schedule of Underlying Insurance for the
         shown, and then only for such liability for which coverage is provided under the
         “underlying insurance.” 14

         35.      Additional insured status under the Umbrella Policy is afforded to any additional

insured under any policy of underlying insurance. 15

         36.      The Umbrella Policy contains an Other Insurance clause, which states:

                  5. Other Insurance

                  a. This insurance is excess over, and shall not contribute with any of the
                     other insurance, whether primary, excess, contingent or on any other


12
         Exhibit B, Umbrella Policy, at Commercial Liability Umbrella Coverage Form, Section V –
         Definitions, 19 (183).
13
         See Exhibit B, Umbrella Policy, at Retained Limit (Form: UMB DEC 05 15) (158).
14
         Exhibit B, Umbrella Policy, at Following Form Endorsement (Form: UMB GFF 05 11) (208).
15
         Exhibit B, Umbrella Policy, at Commercial Liability Umbrella Coverage Form, Section II – Who
         Is An Insured, 3 (176).




Complaint for Declaratory Judgment                                                             Page 12
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 13 of 26 PageID #: 13



                       basis. This condition will not apply to insurance specifically written as
                       excess over this Coverage Part.
                                                       ***
                  b. When this insurance is excess over other insurance, we will pay only
                     our share of the “ultimate net loss” that exceeds the sum of:
                       (1) The total amount that all such other insurance would pay for the loss
                           in the absence of the insurance provided under this Coverage Part;
                           and
                       (2) The total of all deductible and self-insured amounts under all that
                           other insurance. 16

C.       The Hanover Policies

         37.      The Hanover American Insurance Company issued policy number ZZK A915504

to first named insured, O’Reilly Hospitality Management LLC, for the period of May 1, 2016 to

May 1, 2017, which policy provides, in relevant part, commercial general liability coverage (the

“Hanover Primary Policy”). Based on information and belief, the McAllen Defendants are

insureds under the Hanover Primary Policy. The Hanover Primary Policy has a $1,000,000 each

occurrence limit and includes coverage for a location in Plano, Texas. 17

         38.      The Hanover Insurance Company issued policy number UHK A915441 00 to first

named insured, O’Reilly Hospitality Management, LLC, for the policy period May 1, 2016 to May

1, 2017, which policy provides, in relevant part, follow form excess and umbrella liability coverage

(the “Hanover Excess Policy”). 18 Based on information and belief, the McAllen Defendants are




16
         Exhibit B, Umbrella Policy, at Commercial Liability Umbrella Coverage Form, Section IV –
         Conditions, 5. Other Insurance (179).
17
         Exhibit D, Hanover Primary Policy, at Common Declarations, Location 4 (Form: 401-0151 01/05)
         (239) and at Commercial General Liability Coverage Part Declaration (Form: 421-0340 12/14)
         (245).
18
         Exhibit E, Hanover Excess Policy, at Declarations (Form: 475-0002 12 14) (407).




Complaint for Declaratory Judgment                                                                 Page 13
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 14 of 26 PageID #: 14



insureds under the Hanover Excess Policy. The Hanover Excess Policy has a $25,000,000 each

occurrence limit. 19

D.       The Cambria Hotel Project

         39.      On or about November 23, 2015, Peterson Construction, as the general contractor,

entered into an AIA Standard Form of Agreement between Owner and Contractor (the “General

Contract”) with the McAllen Convention Center Hotel for the construction of the Cambria Hotel

and Suites (the “Project”). The General Contract requires the installation of an EIFS water-

drainage exterior insulation and finish system, specification number 072419. 20

         40.      On or about December 14, 2015, Peterson Construction entered into a Subcontract

for Labor and Material (the “Subcontract”) with Eagle Masonry, LLC (“Eagle Masonry”). The

Subcontract requires Eagle Masonry to “[p]rovide all material, labor, supervision and equipment

to complete all EIFS, CMU, stone veneer and wall coping.” 21 The Subcontract also provides that

Eagle Masonry:

         shall without limitation furnish and pay for all materials, labor, supervision,
         scaffolding, equipment, tools, appliances, transportation, storage, sales tax, taxes,
         permits and everything necessary to fully complete THE WORK in accordance
         with project plans and specifications…. 22

         41.      The Subcontract specifies that the scope of work to be performed by Eagle Masonry

includes Water Drainage EIFS specification number 072419, as referenced in the General

Contract, and further specifies that the “[w]all panels shown on plan are to be done in EIFS with

control lines as per plan elevations.” 23


19
         Id. (407).
20
         A copy of the General Contract is attached as Exhibit F (468).
21
         A copy of the Subcontract is attached as Exhibit G (483).
22
         Exhibit G, Subcontract (483).
23
         Id (483).




Complaint for Declaratory Judgment                                                               Page 14
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 15 of 26 PageID #: 15



         42.      On July 11, 2016, Mr. Palacios – an employee of Eagle Masonry – was injured

arising from his work applying an EIFS to the Project building.

E.       The Underlying Lawsuit

         43.      On June 21, 2017, the Palacios Plaintiffs filed the Underlying Lawsuit against

Peterson Construction. 24

         44.      On July 17, 2017, the Palacios Plaintiffs filed their First Amended Petition naming

the McAllen Defendants as defendants to the Underlying Lawsuit. The Palacios Plaintiffs

amended their pleadings twice more in the Underlying Lawsuit, with the operative pleading at the

time of the filing of this Complaint being the Palacios Plaintiffs’ Third Amended Petition.

         45.      The Palacios Plaintiffs allege in the Underlying Lawsuit that:

         On the date of his injury, [Mr. Palacios] was directed to apply foam boards to
         the east side of the building. The work required Plaintiff to work on scaffolding
         several floors above the ground, but Plaintiff was provided with no fall protection
         or other safety equipment and no safety training. Further, the scaffolding and the
         ladders used to access it were unsafe and unfit and in violation of industry safety
         standards. 25

         46.      The Palacios Plaintiffs have asserted causes of action against Peterson

Construction and the McAllen Defendants for premises liability and negligence based on

numerous alleged failures of Peterson Construction and the McAllen Defendants, including

“failing to ensure that Plaintiff was properly trained for the work he was doing.” 26

         47.      The Palacios Plaintiffs allege that Mr. Palacios was a business invitee on the

Project site at the time of the accident and that Peterson Construction and the McAllen Defendants



24
         The Original Petition filed by the Palacios Plaintiffs also named as a defendant Milburn-Oberfeld
         Hospitality, LLC. The Palacios Plaintiffs nonsuited their claims against this entity (221).
25
         Exhibit C, Petition, at ¶ 9 (emphasis added) (222).
26
         Exhibit C, Petition, at Counts VI ¶ 13(g) (224).




Complaint for Declaratory Judgment                                                                 Page 15
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 16 of 26 PageID #: 16



knew or should have known that the condition on the premises created an unreasonable risk of

harm to invitees because they failed to provide safe scaffolding and ladders, safety equipment,

safety training, or warnings of the purportedly dangerous condition. 27

         48.      The Palacios Plaintiffs also allege that Peterson Construction and the McAllen

Defendants failed to exercise ordinary care in hiring Eagle Masonry as a subcontractor for the

Project, “did nothing to evaluate Eagle Masonry LLC’s experience of specific planning” for the

Project, “failed to provide a safety plan to Eagle Masonry, and failed to ensure that Eagle Masonry

had its own site-specific safety plan….” 28

         49.      The Palacios Plaintiffs allege that Mr. Palacios sustained “numerous injuries,

including skull fractures, ruptured vertebrae, broken ribs and clavicles” and that he suffers from

permanent thorasic paraplegia and mental disorders as a result of the accident. 29 Mr. Palacios

seeks to recover in the Underlying Lawsuit for his past and future medical expenses, pain and

mental anguish, physical impairment, disfigurement, lost wages, and loss of earning capacity. 30

         50.      Ms. Martinez, who is alleged to be the wife of Mr. Palacios, also seeks to recover

for loss of consortium and loss of services. 31

         51.      Mr. Palacios and Ms. Martinez seek monetary relief in excess of $1,000,000 and

also seek to recover exemplary damages pursuant to Chapter 41 of the Texas Civil Practice and




27
         Exhibit C, Petition, at ¶ 18 (225).
28
         Exhibit C, Petition, at ¶ 12 (223-224)
29
         Exhibit C, Petition, at ¶ 21 (226).
30
         Exhibit C, Petition, at ¶ 21 (226).
31
         Exhibit C, Petition, at ¶ 22 (226-227).




Complaint for Declaratory Judgment                                                            Page 16
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 17 of 26 PageID #: 17



Remedies Code as a result of the alleged gross negligence of Peterson Construction and the

McAllen Defendants. 32

         52.      ABIC is presently providing a defense to its named insured, Peterson Construction,

and to the McAllen Defendants, as additional insureds, in connection with the Underlying Lawsuit

pursuant to a reservation of rights. ABIC now seeks a declaration from this Court that it has no

duty to defend nor to indemnify Peterson Construction and the McAllen Defendants in connection

with the Underlying Lawsuit.

                                       COUNT I:
     Declaratory Judgment on Duty to Defend and Indemnify Under CGL Primary Policy

         53.      ABIC incorporates paragraphs 1 through 52 as if re-stated herein in extenso.

         54.      Both the General Contract and the Subcontract require the installation of EIFS –

water-drainage exterior insulation and finish system specification number 072419. The

Subcontract also mandates that “[w]all panels shown on plan are to be done in EIFS with control

lines as per plan elevations.” 33 These contracts are referenced in the pleadings of the Underlying

Lawsuit and incorporated into those pleadings. 34

         55.      In the Underlying Lawsuit, the Palacios Plaintiffs allege bodily injury arising out

of the construction, installation, and/or application of EIFS, or a part thereof. Specifically, the

Palacios Plaintiffs allege that Mr. Palacios “was directed to apply foam boards to the east side of




32
         Exhibit C, Petition, at ¶¶ 2, 20 (221, 226).
33
         Exhibits F, General Contract, and G, Subcontract. The portions of these documents cited herein
         relate solely to the scope of work as it pertains to EIFS and, as such, address solely a fundamental
         issue of coverage and not any facts that overlap with the merits of or engage the truth or falsity of
         any facts alleged by the Palacios Plaintiffs (468, 483).
34
         See Exhibit C, Petition, at ¶¶ 12, 15 (223-225).




Complaint for Declaratory Judgment                                                                     Page 17
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 18 of 26 PageID #: 18



the building.” 35 According to the Palacios Plaintiffs, the alleged breaches of duties owed to Mr.

Palacios include “failing to ensure that Plaintiff was properly trained for the work he was doing,” 36

i.e., EIFS application and installation.

         56.      Though the Palacios Plaintiffs do not reference EIFS by name or in detail, the use

of foam boards is a characteristic of EIFS, both as defined by the CGL Primary Policy and under

the common definition of EIFS. Further, representatives of Peterson Construction have testified

in depositions in the Underlying Lawsuit that Eagle Masonry was performing EIFS work on the

Project building.

         57.      The EIFS Exclusion bars coverage for bodily injury “arising out of, caused by, or

attributable to, whether in whole or in part … [the] construction, … installation, application, [or]

maintenance … of any ‘exterior insulation and finish system’ or any part thereof.” 37 Because the

Palacios Plaintiffs allege bodily injury arising out of the installation and/or application of EIFS,

or a part thereof, the EIFS exclusion applies to bar coverage for the claims against Peterson

Construction and the McAllen Defendants in the Underlying Lawsuit.

         58.      The Designated Work Exclusion of the CGL Primary Policy excludes from

coverage bodily injury “[a]rising out of the … manufacture, construction, fabrication, [or] repair

… of any structure, not otherwise excluded by this endorsement, which exceeds (3) stories.” 38




35
         Exhibit C, Petition, at ¶ 9 (emphasis added) (222).
36
         Exhibit C, Petition, at Counts VI , ¶ 13(g) (224).
37
         See Exhibit A, CGL Primary Policy, at Exclusion – Exterior Insulation and Finish Systems (Form:
         CG 21 86 12 04) (126).
38
         See Exhibit A, CGL Primary Policy, at Exclusion – Designated Work (Form: GL EDW 06 10)
         (emphasis added). The Designated Works Exclusion does not apply to bodily injury arising out of
         such work “performed within a structure.” (142)




Complaint for Declaratory Judgment                                                               Page 18
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 19 of 26 PageID #: 19



         59.      The Cambria Hotel is a four-story structure. 39

         60.      The Palacios Plaintiffs allege that “[t]he work required Plaintiff to work on

scaffolding several floors above the ground….” 40

         61.      More particularly, at the time of the incident that gives rise to the Underlying

Lawsuit, Mr. Palacios was installing part of an EIFS on the exterior of the fourth-floor level of the

Project as part of the manufacture, construction, fabrication, and/or repair of the Cambria Hotel. 41

Accordingly, the Designated Work Exclusion applies to preclude coverage under the CGL Primary

Policy for the claims asserted by the Palacios Plaintiffs in the Underlying Lawsuit.

         62.      Pursuant to 28 U.S.C. § 2201, ABIC seeks a declaration that it has no duty under

the CGL Primary Policy to defend Peterson Construction or the McAllen Defendants in connection

with the Underlying Lawsuit.

         63.      The same reasons that negate a duty to defend on the part of ABIC under the CGL

Primary Policy also negate any possibility that ABIC will ever have a duty to indemnify Peterson

Construction or the McAllen Defendants under the CGL Primary Policy. As such, this Court may

properly issue declaratory relief as to the issue of indemnity, and, pursuant to 28 U.S.C. § 2201,

ABIC seeks a declaration that it has no duty under the CGL Primary Policy to indemnify Peterson

Construction or the McAllen Defendants in connection with the Underlying Lawsuit.




39
         See Exhibit H, Excerpt of Deposition of Shane Linder (Project Manager for Peterson Construction),
         at 140:1-2. The portions of this exhibit cited herein relate solely to the scope of work as it pertains
         to EIFS and the number of stories of the Project and, as such, address solely a fundamental issue
         of coverage and not any facts that overlap with the merits of or engage the truth or falsity of any
         facts alleged by the Palacios Plaintiffs (495).
40
         Exhibit C, Petition, at ¶ 9 (emphasis added) (222)
41
         See Exhibit H, Excerpt of Deposition of Shane Linder, at 139:21-140:11 (494-495); see also Exhibit
         I, Excerpt of Deposition of Miguel Palacios, at 19:1-7 (500).




Complaint for Declaratory Judgment                                                                       Page 19
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 20 of 26 PageID #: 20



                                       COUNT II:
         Declaratory Judgment on Duty to Defend and Indemnify Under Umbrella Policy

         64.      ABIC incorporates paragraphs 1 through 63 as if re-stated herein in extenso.

         65.      The Umbrella Policy’s Following Form Endorsement excludes from coverage

under the Umbrella Policy any liability for bodily injury not covered by valid and collectible

underlying insurance. 42

         66.      As set forth herein, supra, the underlying insurance – namely, the CGL Primary

Policy – does not provide coverage for the liability (if any) of Peterson Construction or the

McAllen Defendants in connection with the Underlying Lawsuit. As such, the Following Form

Endorsement applies to preclude coverage under the Umbrella Policy for the Underlying Lawsuit.

         67.      Pursuant to 28 U.S.C. § 2201, ABIC seeks a declaration that it has no duty under

the Umbrella Policy to defend Peterson Construction or the McAllen Defendants in connection

with the Underlying Lawsuit.

         68.      The same reasons that negate a duty to defend on the part of ABIC under the

Umbrella Policy also negate any possibility that ABIC will ever have a duty to indemnify Peterson

Construction or the McAllen Defendants under the Umbrella Policy. As such, this Court may

properly issue declaratory relief as to the issue of indemnity, and, pursuant to 28 U.S.C. § 2201,

ABIC seeks a declaration that it has no duty under the Umbrella Policy to indemnify Peterson

Construction or the McAllen Defendants in connection with the Underlying Lawsuit.

                                      COUNT III:
     Declaratory Judgment on Duty to Defend and Indemnify Alleged Additional Insured

         69.      ABIC incorporates paragraphs 1 through 68 as if re-stated herein in extenso.




42
         Exhibit B, Umbrella Policy, at Following Form Endorsement (Form: UMB GFF 05 11) (208).




Complaint for Declaratory Judgment                                                               Page 20
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 21 of 26 PageID #: 21



         70.      The CGL Primary Policy provides additional insured status to two categories of

persons and organizations: (1) any person or organization for whom Peterson Construction is

performing operations when Peterson Construction and such person or organization have agreed

in a written contract or agreement that such person or organization be included as an additional

insured on Peterson Construction’s policy; and (2) any other person or organization Peterson

Construction is required to include as an additional insured pursuant to such written contract or

agreement. 43

         71.      The General Contract requires Peterson Construction to include the “Owner,”

McAllen Convention Center, as an additional insured under the CGL Primary Policy and Umbrella

Policy but does not require Peterson Construction to include McAllen Strategic Group as an

additional insured under those policies. 44 As such, McAllen Strategic Group does not qualify as

an additional insured under the CGL Primary Policy.

         72.      Because additional insured status under the Umbrella Policy is predicated on

additional insured status under the CGL Primary Policy 45, McAllen Strategic Group likewise does

not qualify as an insured under the Umbrella Policy.




43
         Exhibit A, CGL Primary Policy, at Commercial General Liability Coverage Form, Section II –
         Who Is An Insured, as amended by General Liability Extra Coverage Endorsement (Form: BIG
         GLECE 04 13) (104-105).
44
         Exhibit F, General Contract which incorporates AIA A201-2007, paragraph 11, Insurance. §11.1.4
         of such paragraph provides: “The Contractor shall cause the commercial liability coverage required
         by the contract documents to include (1) the Owner, the Architect, and the Architect’s consultants
         as additional insureds for claims caused in whole or in part by the Contractor’s negligent acts or
         omissions during the Contractor’s operation; and (2) the Owner, as an additional insured for claims
         caused in whole or in part by the Contractor’s negligent acts or omissions during the Contractor’s
         completed operations.” (459)
45
         Exhibit B, Umbrella Policy, at Commercial Liability Umbrella Coverage Form, Section II – Who
         Is An Insured, 3 (177).




Complaint for Declaratory Judgment                                                                   Page 21
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 22 of 26 PageID #: 22



         73.      Pursuant to 28 U.S.C. § 2201, ABIC seeks a declaration that it has no duty to defend

or indemnify McAllen Strategic Group in connection with the Underlying Lawsuit under either

the CGL Primary Policy or the Umbrella Policy because it is not an additional insured under the

policies.

                                          COUNT IV:
               Declaratory Judgment on Indemnity Obligation to McAllen Defendants

         74.      ABIC incorporates paragraphs 1 through 73 as if re-stated herein in extenso.

         75.      The Umbrella Policy contains an Other Insurance clause which makes the insurance

provided by the Umbrella Policy excess over and non-contributory with any other insurance,

excepting only insurance specifically written as excess over the Umbrella Policy. 46

         76.      When the Umbrella Policy is excess, the Other Insurance clause limits the insurance

available under the Umbrella Policy to ABIC’s share of the ultimate net loss that exceeds the sum

of (1) the total amount that all such other insurance would pay for the loss in the absence of the

insurance provided under the Umbrella Policy and (2) the total of all deductible and self-insured

amounts under all such other insurance.

         77.      Upon information and belief, the McAllen Defendants carried insurance under the

Hanover Policies that was in effect at the time of the accident involving Mr. Palacios and which

provides coverage for the Underlying Lawsuit (the “McAllen Insurance”).

         78.      The Umbrella Policy is excess to the McAllen Insurance.

         79.      To the extent the Court does not grant the relief requested by ABIC in Counts I

through III of this Complaint, ABIC seeks a declaration pursuant to 28 U.S.C. § 2201 that ABIC’s

indemnity obligation under the Umbrella Policy in favor of the McAllen Defendants, if any, is


46
         Exhibit B, Umbrella Policy, at Commercial Liability Umbrella Coverage Form, Section IV –
         Conditions, 5. Other Insurance (179).




Complaint for Declaratory Judgment                                                               Page 22
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 23 of 26 PageID #: 23



limited to ABIC’s share of the ultimate net loss that exceeds the sum of (1) the total amount that

the McAllen Insurance would pay in connection with the Underlying Lawsuit in the absence of

the Umbrella Policy and (2) the total of all deductible and self-insured amounts under the McAllen

Insurance.

                                            COUNT V:
                     Declaratory Judgment Regarding Punitive Damages Exclusion

         80.      ABIC incorporates paragraphs 1 through 79 as if re-stated herein in extenso.

         81.      The Umbrella Policy contains a punitive damages exclusion, which states that the

insurance provided by the Umbrella Policy’s Commercial Liability Umbrella Coverage Form

“does not apply to … [a]ny claim, ‘suit’, cost or expense arising out of punitive or exemplary

damages or any fines or penalties, in whatever form assessed, whether arising out of the acts or

omissions of any insured, any employee of any insured, or any other person.” 47

         82.      The Punitive Damages Exclusion is called to the attention of the policyholder

through the Texas Disclosure to Policyholders, which advises that “[t]he insurance provided by

this policy has been modified by endorsement UMB PUND which includes limitations or

exclusions to your General Liability coverage including the exclusion of claims, ‘suits’, costs or

expenses from punitive or exemplary damages, fines or penalties” and instructs: “[p]lease read this

endorsement carefully.” 48




47
         Exhibit B, Umbrella Policy, at Punitive Damages Exclusion (Form: UMB PUND 05 11) (211).
48
         Exhibit B, Umbrella Policy, at Punitive Damages Exclusion (Form: UMB T PUND PH 06 15)
         (210).




Complaint for Declaratory Judgment                                                               Page 23
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 24 of 26 PageID #: 24



         83.      The Palacios Plaintiffs have asserted claims of gross negligence against Peterson

Construction and the McAllen Defendants and claim they are “entitled to recover judgment against

[Peterson Construction and the McAllen] Defendants for exemplary damages.” 49

         84.      The Punitive Damages Exclusion bars from coverage under the Umbrella Policy

any claim by or ultimate judgment rendered in favor of the Palacios Plaintiffs for exemplary

damages in the Underlying Lawsuit.

         85.      To the extent the Court does not grant all or part of the relief requested by ABIC in

Counts I through IV of this Complaint, ABIC seeks a declaration pursuant to 28 U.S.C. § 2201

that ABIC is not required to indemnify Peterson Construction or the McAllen Defendants for that

portion of any judgment rendered in the Underlying Lawsuit that constitutes an award of punitive

or exemplary damages.

                               BASIS FOR JOINDER OF
               THE PALACIOS PLAINTIFFS AND THE HANOVER DEFENDANTS

         86.      The Palacios Plaintiffs have an interest in this declaratory judgment action because

an adjudication of no coverage will affect what recovery the Palacios Plaintiffs may receive on a

judgment, if any, rendered in the Underlying Lawsuit.

         87.      The Hanover Defendants have an interest in this declaratory judgment action

because an adjudication of no coverage or limited coverage as to ABIC with regard to the McAllen

Defendants will affect what coverage the McAllen Defendants receives from ABIC if a judgment,

if any, is rendered against the McAllen Defendants in the Underlying Lawsuit.

         88.      ABIC has an interest in joining the Palacios Plaintiffs and the Hanover Defendants

to this declaratory judgment action so the McAllen Defendants and the Hanover Defendants will




49
         Exhibit C, Petition, at ¶ 20 (226).




Complaint for Declaratory Judgment                                                              Page 24
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 25 of 26 PageID #: 25



be bound by the result, and ABIC will not be constrained to re-litigate coverage in a separate suit

following the conclusion of the Underlying Lawsuit or this coverage litigation.

         89.      Accordingly, ABIC joins the Palacios Plaintiffs and the Hanover Defendants as

interested-party defendants and respectfully requests that the Court maintain them as parties to this

suit.

                                           JURY DEMAND

         90.      ABIC demands a trial by jury on all questions of fact, if any.

                                       PRAYER FOR RELIEF

         WHEREFORE, American Builders Insurance Company prays that it be granted the

following relief from this Court:

         (1)      A declaration that American Builders Insurance Company has no duty under the
                  CGL Primary Policy, policy number PKG 0101249 06, issued to Peterson
                  Construction, Inc. as named insured to defend Peterson Construction, Inc., McAllen
                  Strategic Group, LLC, or McAllen Convention Center Hotel, LLLP in connection
                  with the Underlying Lawsuit asserted by Miguel Palacios and Maria Martinez;

         (2)      A declaration that American Builders Insurance Company has no duty under the
                  CGL Primary Policy, policy number PKG 0101249 06, issued to Peterson
                  Construction, Inc. as named insured to indemnify Peterson Construction, Inc.,
                  McAllen Strategic Group, LLC, or McAllen Convention Center Hotel, LLLP in
                  connection with the Underlying Lawsuit asserted by Miguel Palacios and Maria
                  Martinez;

         (3)      A declaration that American Builders Insurance Company has no duty under the
                  Umbrella Policy, policy number UMB 0123705 05, issued to Peterson
                  Construction, Inc. as named insured to defend Peterson Construction, Inc., McAllen
                  Strategic Group, LLC, or McAllen Convention Center Hotel, LLLP in connection
                  with the Underlying Lawsuit asserted by Miguel Palacios and Maria Martinez;

         (4)      A declaration that American Builders Insurance Company has no duty under the
                  Umbrella Policy, policy number UMB 0123705 05, issued to Peterson
                  Construction, Inc. as named insured to indemnify Peterson Construction, Inc.,
                  McAllen Strategic Group, LLC, or McAllen Convention Center Hotel, LLLP in
                  connection with the Underlying Lawsuit asserted by Miguel Palacios and Maria
                  Martinez;




Complaint for Declaratory Judgment                                                            Page 25
 Case 4:20-cv-00085-SDJ Document 1 Filed 02/05/20 Page 26 of 26 PageID #: 26



         (5)      A declaration that American Builders Insurance Company has no duty under the
                  Umbrella Policy, policy number UMB 0123705 05, issued to Peterson
                  Construction, Inc. as named insured to indemnify Peterson Construction, Inc.,
                  McAllen Strategic Group, LLC, or McAllen Convention Center Hotel, LLLP for
                  any punitive or exemplary damages awarded, if any, in connection with the
                  Underlying Lawsuit to either Miguel Palacios or Maria Martinez;

         (6)      A declaration that American Builders Insurance Company has no duty to defend or
                  indemnify McAllen Strategic Group, LLC in connection with the Underlying
                  Lawsuit under either the CGL Primary Policy or the Umbrella Policy because
                  McAllen Strategic Group, LLC is not an additional insured under the policies;

         (7)      A declaration that American Builders Insurance Company’s indemnity obligation
                  under the Umbrella Policy in favor of the McAllen Defendants, if any, is limited to
                  American Builders Insurance Company’s share of the ultimate net loss that exceeds
                  the sum of (1) the total amount that the McAllen Insurance would pay in connection
                  with the Underlying Lawsuit in the absence of the Umbrella Policy and (2) the total
                  of all deductible and self-insured amounts under the McAllen Insurance and that
                  the Hanover Policies are primary to ABIC’s Umbrella Policy;

         (8)      Costs of court; and

         (9)      All other and further relief, at law or in equity, to which American Builders
                  Insurance Company may be justly entitled.

                                                Respectfully submitted,

                                                COZEN O’CONNOR

                                                /s/ Alicia G. Curran
                                                Alicia G. Curran
                                                Attorney-in-Charge
                                                Texas Bar No. 12587500
                                                acurran@cozen.com
                                                Alissa K. Christopher
                                                Texas Bar No. 11531020
                                                akchristopher@cozen.com
                                                1717 Main Street, Suite 3100
                                                Dallas, Texas 75201-7335
                                                (214) 462-3000
                                                (214) 462-3299 (Fax)

                                                ATTORNEYS FOR PLAINTIFF
                                                AMERICAN BUILDERS INSURANCE
                                                COMPANY




Complaint for Declaratory Judgment                                                            Page 26
